Citation Nr: 0803734	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-16 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which denied the veteran's claim.

In connection with this appeal, the veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in June 2007; a transcript of the hearing is 
associated with the claims file.

At the hearing, the veteran submitted additional medical 
evidence with a corresponding waiver of consideration by the 
agency of original jurisdiction (AOJ).  Consequently, the 
veteran is not prejudiced by the Board's adjudication of his 
claim.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Bilateral hearing loss was not manifested during the 
veteran's military service, or for many years thereafter, and 
the competent evidence of record fails to relate such 
disorder to the veteran's military service.






CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty military service, nor may it be 
presumed to have incurred in or been aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007)).

With regard to the merits of the issue of entitlement to 
service connection for hearing loss, the Board finds that, 
for the following reasons, VA has satisfied it's duties to 
notify and assist the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on the claim for VA 
benefits.  In this case, he was provided with a VCAA 
notification letter in June 2004, prior to the unfavorable 
AOJ decision issued in June 2005.  


The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-21.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the June 2004 
letter advised the veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Additionally, such letter 
informed the veteran of the evidence necessary to 
substantiate his service connection claim.  The letter also 
advised him that, if he had any evidence in his possession 
that pertained to his claim to send it to VA.  Additionally, 
in a March 2006 letter, the veteran was advised of the 
evidence necessary to establish a disability rating as well 
as an effective date for the disability on appeal in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  For these reasons, to decide the appeal would 
not be prejudicial to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim.

The Board notes that in June 2005, the RO made an 
administrative determination that the veteran's service 
medical records (SMRs) were not available from the National 
Personnel Records Center (NPRC).  Under such circumstances, 
there is a heightened duty to search for medical information 
from alternative sources in order to reconstruct the SMRs.  
Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  VA is also under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  The Court has also held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  Despite numerous attempts by the RO, 
additional evidence regarding the veteran's complete military 
record was not located.  The only evidence received consisted 
of two pages dated in March 1955.  The record was unrelated 
to the veteran's claim and did not support his assertions 
that he has hearing loss associated with service.  In a 
formal finding, the RO noted that the National Personnel 
Records Center reported that the veteran's service medical 
records had been destroyed in the 1973 fire.  The RO's 
actions constitute a "reasonably exhaustive search" of all 
available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992).  The RO has satisfied the duty to assist the 
veteran through its actions.  See also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  The Board notes that the duty to assist is not 
always a one-way street.  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).   

With respect to the duty to assist, the veteran's available 
service medical records and private treatment records were 
reviewed by both the RO and the Board in connection with the 
adjudication of his claim.  The veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claim.  In this 
regard, the Board notes that, at his June 2007 Board hearing, 
the veteran identified treatment during the mid-1960's.  
However, he indicated that the evidence was not available.  
He stated that the earliest evidence of treatment dated to 
early 1970.  The Board observes that records dated in the 
1970's are contained in the claims file.  The veteran also 
indicated he would obtain additional evidence to support his 
claim.  The veteran failed to provide any additional 
evidence.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board notes that the veteran has not been provided with a 
VA examination in order to determine whether his claimed 
bilateral hearing loss is related to his military service.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  While the veteran is capable of providing 
information regarding his acoustic exposure in service, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), such evidence 
is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  In this case, the 
veteran has been treated for hearing loss on several 
occasions since service, but there is no indication, except 
by way of unsupported allegation, that he has hearing loss 
that may be associated with military service.  The Board has 
considered the veteran's statements in relation to the 
medical evidence of record and concluded that the medical 
evidence does not establish a casual connection between the 
veteran's hearing loss and his military service.  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II. Laws Governing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and therefore a presumptive disability.  
For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz are 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for 
hearing loss where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Bilateral Hearing Loss Claim

At his June 2007 Board hearing and in documents of record, 
the veteran contends that he was exposed to acoustic trauma 
on firing ranges without ear protection during military 
training.  He also alleges that he was treated for hearing 
problems, ear infections, and headaches during service.  
Therefore, the veteran claims that he is entitled to service 
connection for bilateral hearing loss.

A.  Evidence

As previously indicated, the veteran's service medical 
records were damaged in a fire at the National Personnel 
Records Center.  The available service medical records 
consist of treatment records dated in March 1955 and do not 
support the veteran's assertions that his hearing loss is 
related to service.  

Post-service records include a physician's statement from S. 
Proffitt, M.D., dated in November 1970.  Dr. Proffitt 
indicated that the veteran was diagnosed with left ear 
otosclerosis in September 1970 and underwent a left ear 
stapedoctomy in October 1970.  Dr. Proffitt noted that an 
audiogram was accomplished in September 1970.  However, the 
results of the audiogram were not provided.  Dr. Proffitt did 
not comment on the veteran's claimed hearing loss nor did he 
link any such hearing loss with service.  

Also of record is a medical history statement prepared by 
General Electric.  The statement indicated that the veteran 
underwent surgery on his right ear in August 1971.  The 
veteran denied the use of hearing aids at that time.  

Audiograms from Audiology Center of Redlands dated in 1979, 
June 1990, July 1991, and July 1992 were associated with the 
claims file.  

The 1979 audiogram included pure tone thresholds, in 
decibels, which were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 15 45 45 20 20 LEFT 35 20 15 25 
25.

The June 1990 audiogram included pure tone thresholds, in 
decibels, which were as follows:


HERTZ

500 1000 2000 3000 4000 RIGHT 25 50 50 20 30 LEFT 40 30 20 25 
35.

The July 1991 audiogram included pure tone thresholds, in 
decibels, which were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 25 50 50 20 30 LEFT 30 30 25 30 
35.

And a July 1992 audiogram included pure tone thresholds, in 
decibels, which were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 25 50 50 20 25 LEFT 30 30 25 30 
35.

The audiograms dated in the 1990s included comments that the 
veteran had significant right ear hearing loss and mild 
hearing loss in the left ear.  The veteran did not complain 
and the examiner did not relate the veteran's hearing loss to 
service.  

A private treatment report from San Antonio Community 
Hospital dated in April 1993, noted that the veteran had a 
history of bilateral ear surgery.  The records did not 
reference hearing loss nor did the records relate any such 
hearing loss to the veteran's military service.  

Also associated with the claims file are several 
uninterpreted audiograms from Hearing Science of Rancho 
Cucamonga dated from February 1995 to June 2007.  The 
February 1995 examiner reported that the veteran had mild 
hearing loss bilaterally.  The October 2003 examiner reported 
that the veteran had mild to moderately severe hearing loss 
of the right ear and moderate to moderately severe hearing 
loss of the left ear.  The June and July 2007 examiner 
reported that the veteran had mild to severe mixed hearing 
loss bilaterally.  None of the examiners related the 
veteran's hearing loss to his military service. 

A June 2004 letter from J. Berg, Au.D.IV, and M. Peterson, 
Ph.D., of Hearing Science of Rancho Cucamonga, indicated that 
the veteran had sloping mild to severe loss in the right ear 
with fair speech discrimination scores and normal tympanic 
membrane compliance and moderate to severe cookie-bite 
hearing in the left ear with fair speech discrimination 
scores and hypercompliant tympanic membrane mobility.  
Neither Mr. Berg nor Dr. Peterson related the veteran's 
current hearing loss to his military service.  

Also associated with the claims file is a lay statement from 
G. E., the veteran's sister, dated in July 2004.  The 
statement indicated that the veteran was sent for treatment 
at Walter Reed Army Medical Center during his military 
service for hearing aids and training for reading lips.  She 
said when he went home to visit his family, they were 
surprised to see that he was wearing hearing aids.  She said 
he never wore hearing aids before military service.  

A July 2007 letter from A. Przybyla, Au.D. CCC-A, of Hearing 
Science of Rancho Cucamonga, indicated that the veteran had 
been a patient since February 1995.  The veteran reported 
having had prior ear surgeries bilaterally at that time.  The 
veteran's current audiogram revealed mild to severe mixed 
hearing loss in both ears.  The examiner reported the 
veteran's prior history of middle ear difficulty explained 
the conductive component.  It was noted that the 
sensorineural component, poor discrimination and tinnitus 
might be noise induced if at any time he was exposed to 
extremely noisy conditions.  She concluded that the longer 
one is exposed to loud noises the more damaging it can be and 
anyone who uses firearm or artillery without some form of ear 
protection is at risk for hearing loss.  She did not, 
however, conclude that the veteran's hearing loss was related 
to his military service.

The veteran participated in a Travel Board hearing in June 
2007.  He testified that he believed that his hearing loss 
developed during service.  Specifically, he indicated that he 
was not able to serve in Korea due to his hearing loss.  He 
sought treatment for his hearing problem and "hearing 
sickness" once or twice a month during service.  See Board 
hearing transcript, June 2007.  He said these problems were 
treated with aspirin.  He asserted that a hearing aid was 
also provided from the Walter Reed Army Medical Center.  He 
claims after his discharge from service someone stole his 
hearing aid and he could not afford to purchase another.  He 
testified that he did not seek treatment for his hearing 
after service until he attempted to find employment as a jet 
mechanic in 1966.  The veteran testified that he worked as a 
jet mechanic for thirty years after military service.  The 
veteran indicated that he was around jet engines with and 
without hearing protection during his tenure as a mechanic.  
He said the first evidence of treatment was in 1966, but was 
unavailable.  The records from his ear surgery in 1970 were 
the earliest medical evidence of treatment after service and 
were associated with the claims file.  The veteran indicated 
he would obtain additional evidence to support his claim.  He 
failed to provide any additional evidence.  

B.  Merits of the Claim

The Board notes that not all of the veteran's service medical 
records are available for review. Where service medical 
records are absent or missing, there is a heightened duty of 
the Board to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision.  The case law does not, however, lower 
the legal standard for proving a claim for service 
connection.  Russo v. Brown, 9 Vet. App. 46 (1996).

Upon a review of the merits of the veteran's claim, the Board 
finds that service connection for bilateral hearing loss is 
not warranted.  The Board has first considered whether 
service connection is warranted on a presumptive basis for 
such disease.  However, the record fails to show that the 
veteran manifested bilateral hearing loss to a degree of 10 
percent within the one year following his service discharge 
in May 1955.  As such, presumptive service connection is not 
warranted for such disease.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

While the Board acknowledges the veteran's current diagnosis 
of bilateral hearing loss, there is simply no credible 
evidence of record that establishes that this disability is 
related to service.  As noted above, VA has performed a 
comprehensive search for the veteran's missing service 
records and was unsuccessful.  The medical evidence following 
the veteran's discharge from service does not establish 
bilateral hearing loss until 1979.  Even if the Board assumes 
that the veteran was diagnosed with hearing loss in 1966, as 
he indicated at his Travel Board hearing, the diagnosis came 
eleven years after the veteran's separation from service.  
With regard to the decade-long evidentiary gap in this case 
between active service and the earliest hearing loss 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The medical evidence of 
record is dated as early as 1970.  The medical evidence dated 
in 1971 contains an entry whereby the veteran denied the use 
of hearing aids.  None of the other medical evidence of 
record contains any indication that the veteran or the 
examiners of record related the veteran's current hearing 
problems to his military service.  Thus, the lack of any 
objective evidence of continuing hearing loss complaints, 
symptoms, or findings for eleven years between the period of 
active duty and the veterans assertion that he was treated 
for hearing loss in 1966 is itself evidence which tends to 
show that hearing loss did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003).  As noted, 
the medical evidence of record is silent with regard to a 
nexus opinion linking the veteran's current hearing loss to 
his military service.  The medical records indicate that the 
veteran was treated for ear and hearing disabilities dating 
from 1970 and none of the examiners of record indicated that 
the veteran had a hearing disability which was related to his 
military service.  

The Board has considered the July 2007 statement from Ms. 
Przybyla in which she concluded that the longer one is 
exposed to loud noises the more damaging it can be and anyone 
who uses firearm or artillery without some form of ear 
protection is at risk for hearing loss.  The Board notes that 
38 C.F.R. § 3.102 provides that service connection may not be 
based on a resort to speculation or even remote possibility, 
and the Court has provided additional guidance as to this 
aspect of weighing medical opinion evidence.  See Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); See also Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  In this case, the Board has concluded that 
Ms. Przybyla's statement is speculative and does not 
establish that the veteran's hearing loss is related to his 
military service.  The veteran indicated that he worked as a 
jet mechanic for thirty years with and without hearing 
protection.  Consequently, Ms. Przybyla's statement that the 
longer one is exposed to loud noises the more damaging it can 
be indicates that it was as likely that the veteran's hearing 
loss was related to his thirty year history of occupational 
noise exposure as military noise exposure.  

The only remaining evidence in support of the veteran's claim 
is lay statements alleging that his bilateral hearing loss is 
related to service.  In particular, the Board notes that the 
veteran's sister claims that upon his return from service, he 
was in possession of hearing aids.  The Board does not find 
this statement to be consistent with the medical evidence of 
record.  The veteran was discharged from service in May 1955 
and he denied the use of hearing aids in 1971.  Even assuming 
that the veteran sought treatment for hearing loss in 1966, 
the fact that the veteran did not seek treatment for 
approximately eleven years after discharge tends to negate 
the aforementioned statement of his sister.  Furthermore, the 
other medical evidence of record does not relate the 
veteran's hearing loss to service.  While the veteran's 
sister is competent to report what she remembers from over 
fifty years ago, her statement is not considered probative.  
See, e.g., Layno, supra.  Additionally, while the veteran is 
competent to report that he was exposed to acoustic trauma in 
service, neither the veteran nor his sister are competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of the veteran's hearing loss because they 
do not have the requisite medical knowledge or training.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board 
has considered the entire record and has determined that the 
weight of the evidence is against the veteran's claim.  

As there is no credible evidence establishing that the 
veteran's hearing loss began in service or is related to 
military service, the Board finds that the veteran's claim 
must be denied.  The Board has considered the applicability 
of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  As such, that doctrine is not applicable in the 
instant appeal and his claim must be denied.   38 U.S.C.A. 
§ 5107.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


